12‐1045‐cv
Doe v. Guthrie Clinic Ltd.


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT



                                               August Term, 2012



         (Submitted: September 28, 2012                Question Certified: March 25, 2013
 Certified Question Answered: January 9, 2014       Decided: January 27, 2014)      

                                            Docket No. 12‐1045‐cv

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

JOHN DOE,

                             Plaintiff‐Appellant,

                  ‐v.‐                                                            12‐1045‐cv  

GUTHRIE CLINIC, LTD., GUTHRIE HEALTH,
GUTHRIE HEALTHCARE SYSTEM, GUTHRIE
HEALTH PLAN, INC., GUTHRIE CLINIC 
INC., GUTHRIE CLINIC, A Professional
Corporation, GUTHRIE CLINICS GROUP
PRACTICE PARTNERSHIP, L.L.P., GUTHRIE
MEDICAL GROUP, P.C., GUTHRIE
ENTERPRISES TWIN TIER MANAGEMENT
CORPORATION,
                Defendants‐Appellees. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ x

Before: CHIN, LOHIER, and DRONEY, Circuit Judges.
 1          Appeal from a judgment of the United States District Court for the Western
 2   District of New York (Telesca, J.), dismissing, among other things, a claim for
 3   breach of the fiduciary duty of confidentiality arising from a non‐physician
 4   employee’s unauthorized disclosure of John Doe’s confidential medical
 5   information.  In response to a certified question from this Court, the New York
 6   Court of Appeals held that, under New York law, the common law right of action
 7   for breach of the fiduciary duty of confidentiality for the unauthorized disclosure
 8   of medical information may not run directly against a medical corporation,
 9   where the employee responsible for the breach is not a physician and acts outside
10   the scope of her employment.  Doe v. Guthrie Clinic, Ltd., No. 224, 2014 WL
11   66644 (N.Y. Jan. 9, 2014).  Accordingly, we AFFIRM the judgment of the District
12   Court.
13
14                                         T. Andrew Brown, Joseph A. Gawlowicz,
15                                         Brown & Hutchinson, Rochester, New
16                                         York, for Plaintiff‐Appellant John Doe.
17
18                                         Martha Brockway Stolley, Morgan, Lewis &
19                                         Bockius LLP, New York, New York, for
20                                         Defendants‐Appellees Guthrie Clinic, Ltd.,
21                                         Guthrie Health, Guthrie Healthcare System,
22                                         Guthrie Health Plan, Inc., Guthrie Clinic
23                                         Inc., Guthrie Clinic, A Professional
24                                         Corporation, Guthrie Clinics Group
25                                         Practice Partnership, L.L.P., Guthrie
26                                         Medical Group, P.C., Guthrie Enterprises
27                                         Twin Tier Management Corporation.   
28
29   PER CURIAM:

30         John Doe appeals from a judgment of the United States District Court for

31   the Western District of New York (Telesca, J.) dismissing his complaint against

32   various Pennsylvania‐based entities (the “Guthrie Defendants”) that Doe alleges


                                             -2-
1    own Guthrie Clinic Steuben, a healthcare facility in Corning, New York.  Doe v.

2    Guthrie Clinic, Ltd., No. 11‐CV‐6089, 2012 WL 531026 (W.D.N.Y. Feb. 17, 2012). 

3    We assume familiarity with the underlying facts and procedural history of this

4    case, which are set forth in our prior opinion filed in this case on March 25, 2013. 

5    Doe v. Guthrie Clinic, Ltd., 710 F.3d 492 (2d Cir. 2013). 

6            On appeal, the parties disputed the ability of a plaintiff to sue a medical

7    corporation directly for a non‐physician employee’s unauthorized disclosure of

8    confidential medical information, when the employee acted outside the scope of

9    her employment.1  In our prior opinion, we certified the following question to the

10   New York Court of Appeals: 

11                   “Whether, under New York law, the common law right of action for
12                   breach of the fiduciary duty of confidentiality for the unauthorized
13                   disclosure of medical information may run directly against medical
14                   corporations, even when the employee responsible for the breach is
15                   not a physician and acts outside the scope of her employment?”

16   Id. at 494.  

17          In an opinion filed on January 9, 2014, the New York Court of Appeals

18   answered the certified question in the negative, holding that “a medical



            1
              In a separate summary order, we affirmed the District Court’s dismissal
     of Doe’s other claims against the Guthrie Defendants.  Doe v. Guthrie Clinic, Ltd.,
     519 F. App’x 719 (2d Cir. 2013) (summary order).

                                                -3-
1    corporation’s duty of safekeeping a patient’s confidential medical information is

2    limited to those risks that are reasonably foreseeable and to actions within the

3    scope of employment.”  Doe v. Guthrie Clinic, Ltd., No. 224, 2014 WL 66644 (N.Y.

4    Jan. 9, 2014).  There is no dispute that the employee responsible for disclosing

5    Doe’s confidential medical information acted outside the scope of her

6    employment.  The ruling of the New York Court of Appeals therefore resolves

7    the remaining issue in this case.  Its decision requires that we affirm the District

8    Court’s dismissal of Doe’s claim for breach of the fiduciary duty of

9    confidentiality.

10         For the foregoing reasons, we AFFIRM the judgment of the District Court. 

11   We thank the New York Court of Appeals for its assistance in resolving this

12   question of New York law.




                                              -4-